Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2004

USA v. Alevras
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3771




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Alevras" (2004). 2004 Decisions. Paper 145.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/145


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 03-3771
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                  CHRIS G. ALEVRAS,

                                            Appellant
                                      ____________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                                  (D.C. No. 97-cr-00099)
                   District Judge: Honorable Joseph A. Greenaway, Jr.
                                       ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 29, 2004

      Before: SCIRICA, Chief Judge, FISHER and GREENBERG, Circuit Judges.

                              (Filed November 5, 2004        )
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       As we write for the parties only, we recite only those facts pertinent to our

disposition of this appeal. In 1997, appellant – who is a law school graduate but has

never been licensed to practice law in any state – pled guilty to bank fraud, false claims,
and possession of a firearm by a convicted felon. In a pro se motion filed six years later,

he sought to challenge his conditions of supervised release pursuant to 18 U.S.C. §

3583(e)(2) and Fed. R. Crim. P. 32.1. The district court denied the motion.

       On appeal, appellant only challenges the legality of certain conditions of

supervised release. Rule 32.1, however, is an inappropriate vehicle to challenge the

legality of supervised release. See United States v. Kress, 944 F.2d 155, 158 n.4 (3d Cir.

1991). Even if construed as a Rule 35 motion, any such motion would be untimely. See

id. (construing pro se motion under Rule 32.1 precursor as Rule 35 motion); Fed. R.

Crim. P. 35(a) (“Within 7 days after sentencing, the court may correct a sentence that

resulted from arithmetical, technical, or other clear error.”). Similarly, federal courts lack

jurisdiction to entertain challenges to the legality of release conditions under section

3583(e)(2); such arguments should be raised on direct appeal, through 28 U.S.C. § 2255,

or by timely motion under Rule 35(a). See United States v. Hatten, 167 F.3d 884, 886

(5th Cir. 1999); United States v. Lussier, 104 F.3d 32, 36-37 (2d Cir. 1997).

       To the extent appellant challenged the legality of his conditions of release, the

district court lacked jurisdiction. To the extent appellant sought genuine modification

rather challenging the legality of his conditions of supervised release, the district court

had jurisdiction and did not abuse its discretion in refusing to grant a hearing.1 Finally,


       1
        Normally, where the district court lacks jurisdiction to decide on the merits a
challenge to the legality of conditions of release, we would vacate and remand for
jurisdictional dismissal. But before the district court, appellant also sought modification

                                              2
we find baseless appellant’s suggestion that the district judge should be recused on

remand because he allegedly took too long to decide the motion, and then allegedly

decided it too quickly after appellant wrote the judge to complain that it was taking too

long for the motion’s disposition. In any case, the matter is moot as no remand is

required.

       The judgment of the district court will be AFFIRMED.

________________________




to clarify the meaning of “dangerous devices” and “destructive devices,” an issue over
which the district court properly exercised jurisdiction. See Lussier, 104 F.3d at 35
(section 3583(e)(2) authorizes modification when it serves general punishment goals).
Appellant has abandoned this issue on appeal. But the existence of this issue before the
district court gave the court jurisdiction to issue a judgment; therefore, rather than
vacating the judgment and remanding for dismissal, we will affirm.

                                             3
4